COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 GABRIEL MARIN,                                   §              No. 08-19-00186-CR

                              Appellant,          §                Appeal from the

 v.                                               §           County Criminal Court #4

 THE STATE OF TEXAS,                              §            of El Paso County, Texas

                               Appellee.          §              (TC# 20180C03247)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF APRIL, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.